Title: To John Adams from David Sewall, 18 June 1821
From: Sewall, David
To: Adams, John


				
					My Dear Sir
					York June 18th. 1821
				
				your Letter of the 30th. Ulto. has been recieved, and once and again perused with pleasure and satisfaction; as is every of your Communications.—To humanize, or Civilize, I doubt not, is doing something essential to ameliorate the Condition of Mankind, as Well as, to Christanize, And attempts at the former ought to precede the latter—But the uncommon exertions of the latter; at the present Day may have a happy tendency to the promotion of both.—Miracles in the Strict sense of the Term, are not to be expected in these latter Days. But the Divine Being uses means, in bringing about his hidden designs—Indeed the regularity of the motions of the heavenly Bodies, are a Standing Miracle of his power and perfections, and the more We observe and contemplate them, the more We Shall be Satisfied of the truth of the Observation.—I am fully of the Opinion that the Propheceys, Were more especially intended to ascertain the Times when they actually arived, or Were Accomplished; than to enable Persons to fix the periods of their comeing from any Enigmatical computations a Priori—I percieve the Ostensible intention of Calling the Massa. Convention for revising their Constitution (The fixing anew, the Number of the Senate, and the diminution of the House) has not been effected.—A representation of the House founded upon equality, and of the Senate on the Basis of Taxation yet remains unimpaired.—Some Minor but usefull amendments have been effected—There appears to me no Solid Objection to the Junction of Small Towns in the choice of Members for the assembly.—But upon the Whole the grand principles of the Massa. Original Constitu remains unimpaired: Notwithstanding the attempts that have been made to Weaken and impair lessen it.—The Secession of Maine I always Suppsd was as much desired by influential Characters in Massa. proper as in the District. And the great Idea, held-up in the latter a Cheaper Civil Government will soon be found a deception to many of its greatest advocates upon that computation, by office Seekers, But having permitted my Pen to ramble far beyond my Original intention When I took it up to Write you I Will Stop its progress by adding my best Wishes for your health and happiness
				
					David Sewall
				
				
			